Name: Council Regulation (EEC) No 2924/78 of 12 December 1978 concerning the conclusion of the agreement in the form of an exchange of letters between the European Economic Community and the Republic of Cyprus on the correction of a clerical error in article 2 (1) of the protocol laying down certain provisions relating to trade in agricultural products between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 12 . 78 Official Journal of the European Communities No L 350/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2924/78 of 12 December 1978 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Cyprus on the correction of a clerical error in Article 2 ( 1 ) of the Protocol laying down certain provisions relating to trade in agricultural products between the Euro ­ pean Economic Community and the Republic of Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the Agreement in the form of an exchange of letters should be concluded between the European Economic Community and the Republic of Cyprus on the correction of a clerical error in Article 2 ( 1 ) of the Protocol laying down certain provisions relating to trade in agricultural products between the European Economic Community and the Republic of Cyprus , HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Cyprus on the correction of a clerical error in Article 2 ( 1 ) of the Protocol laying down certain provisions relating to trade in agricultural products between the European Economic Commu ­ nity and the Republic of Cyprus is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community . Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 December 1978 . For the Council The President M. LAHNSTEIN